Citation Nr: 0805704	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right knee disability of residuals as caused by VA 
hospitalization or medical or surgical treatment of right 
knee arthroplasty in July 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse




INTRODUCTION

The veteran served on active duty from January 1957 to May 
1960, and from June 1966 to December 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The veteran and his spouse testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans' Law 
Judge sitting in Muskogee, Oklahoma.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC)  in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

On July 9, 2002, the veteran underwent a right total knee 
arthroplasty at the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma.  A July 2002 consent form reflects that the 
veteran consented to a right total knee replacement, and that 
the risks and possibility of complications had been explained 
to him, though the form does not indicate what the risks and 
possible complications were.  An August 2003 VA treatment 
entry notes an uncemented right total knee.  

The veteran contends that, following a July 2002 right total 
knee arthroplasty at VA, he experienced additional right knee 
disability of limitation of motion, tenderness, swelling, 
enlargement, instability, and right thigh muscle atrophy.  
Through his representative, the veteran contends that VA was 
negligent or at fault in placing the wrong size right knee 
prosthesis (too large) and in failure to provide adequate 
therapy following the surgery to aid in regaining full range 
of motion.  The veteran's representative has also requested a 
VA examination of the veteran in this case with appropriate 
opinions regarding the cause of the veteran's additional 
right knee disability following the July 2002 right total 
knee arthroplasty at the VAMC. 

At the Travel Board personal hearing in November 2007, the 
veteran testified that he started seeking treatment from VA 
for his right knee in about 2000; prior to the July 2002 
right total knee replacement, he experienced right knee 
"snapping" and right knee pain, but did not have right leg 
spasms, limitation of motion, or swelling, and not much 
instability; he underwent a right total knee replacement at 
the VAMC in July 2002; prior to the surgery he was advised 
that he would achieve full ranges of right knee motion 
following the surgery, and was not advised that he would have 
limitation of motion of the right knee after surgery.  He 
testified that, following the July 2002 knee replacement 
surgery, he was not placed on an exercise machine, and did 
not receive therapy for the right knee for a 20 day period, 
which resulted in right knee stiffness; a doctor told him 
several weeks after the surgery that VA had messed up the 
knee by putting in the wrong prosthetic; and the veteran's 
son witnessed this conversation, and had written a letter 
that included that VA had replaced the veteran's knee with 
the wrong prosthesis. 

At the personal hearing, the veteran also testified that, 
following the July 2002 surgery, and he had experienced 
constant right knee pain since then, which was of the same 
intensity as prior to the surgery; he had swelling after the 
surgery that he did not have before the surgery; prior to the 
surgery he had almost full ranges of right knee motion, but 
he now could bend his knee to only about 70 degrees in 
flexion and to 10 degrees in extension; he had better range 
of motion of the right knee prior to the July 2002 surgery; 
and he now had some right knee instability, weakness, 
swelling, and right thigh muscle atrophy.  The veteran's wife 
testified that the veteran received the wrong type or wrong 
size of right knee prosthesis; that at the time of the follow 
up appointment weeks after the surgery the therapist was 
afraid to do any more therapy; the veteran experienced right 
leg spasms; the veteran appeared to have more pain since the 
July 2002 right knee replacement surgery; and the veteran had 
experienced difficulty straightening the right leg since the 
July 2002 surgery. 

Because the appellant's claims were filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form,  must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  In this case, through 
his representative, the veteran has requested a VA 
examination of the veteran in this case with appropriate 
opinions regarding the cause of the veteran's additional 
right knee disability following the July 2002 right total 
knee arthroplasty at the VAMC.  

The Board finds that in this veteran's case there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of additional disability following the 
July 2002 right total knee arthroplasty at a VAMC; there is 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the VA 
surgical treatment in July 2002; but there is insufficient 
competent medical (opinion) evidence on file for the 
Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in such cases VA must provide a VA medical 
examination and medical etiology opinions.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the representative's request for medical 
quality assurance records as part of the duty to assist the 
veteran, there is no evidence that any such records exist in 
this case.  Even if medical quality assurance records exist 
as to the surgical procedure in general, their probative 
value would be outweighed by the requested VA medical 
examination and medical opinions specific to the questions at 
issue on this appeal.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given a VA orthopedic 
examination by an appropriate examiner.  The 
relevant records in the claims file must be 
available to, and reviewed by, the VA examiner.  A 
review of the records should include the veteran's 
right knee complaints, symptoms, and clinical 
findings prior to the July 9, 2002 right total knee 
arthroplasty at the VAMC; the veteran's symptoms 
subsequent to the July 2002 surgery, including 
limitation of motion of the right knee pain, 
tenderness, swelling, enlargement, and instability, 
and right thigh muscle atrophy.  

Following a review of the record, and physical 
examination of the veteran, the VA orthopedic 
examiner should provide the following opinions:

        A. Does the veteran have additional right knee 
disability following VA hospitalization or medical 
or surgical treatment of right knee arthroscopy in 
July 2002? 
        
        B. If so, is it at least as likely as not (a 
50 percent or higher probability) that the 
veteran's additional right knee disability was 
caused by VA hospitalization or medical or surgical 
treatment of right knee arthroscopy in July 2002?  
        
        C. If so, was the proximate cause of the 
additional right knee disability carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of VA in furnishing the July 2002 hospital care or 
medical or surgical treatment?  
(i) The VA orthopedic examiner should 
specifically address the question of whether 
the wrong size prosthetic was applied to the 
veteran's right knee in July 2002, and whether 
that is the cause of the veteran's right knee 
enlargement.   
(ii) The VA orthopedic examiner should also 
specifically address the question of whether, 
following the July 2002 surgery, there was any 
failure on VA's part to provide therapy for 
the veteran's right knee, including therapy 
designed to prevent stiffening and to increase 
ranges of motion of the knee. 
(ii) The VA orthopedic examiner should also 
comment on the August 2003 clinical finding of 
an uncemented right knee prosthetic, and offer 
an opinion as to whether this indicates any 
fault on the part of VA in placement of the 
right knee prosthetic in July 2002.
        
        D. Were limitation of motion of the right 
knee, right knee pain and tenderness, knee swelling 
and enlargement, right knee instability, and right 
thigh muscle atrophy risks that a reasonable health 
care provider would have considered to be an 
ordinary risk of right knee arthroscopy? 
        
        E. Were limitation of motion of the right 
knee, right knee pain and tenderness, knee swelling 
and enlargement, right knee instability, and right 
thigh muscle atrophy risks that a reasonable health 
care provider would have disclosed to the veteran 
in connection with the informed consent for right 
knee arthroscopy?
        
3.  The AOJ should thereafter review the additional 
evidence that has been obtained and determine 
whether the claim for compensation under 
38 U.S.C.A. § 1151 sought on appeal may now be 
granted.  If the benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case, 
and should be given the opportunity to respond 
thereto.

The purpose of this remand is to provide additional 
assistance to the veteran in development of the claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


